     Case 4:17-cv-02166 Document 147 Filed in TXSD on 11/05/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 ______________________________________
                                        )
 UNITED STATES OF AMERICA,              )
                                        )
       Plaintiff,                       )                 CIVIL ACTION No. 4:17-cv-02166
                                        )
       - v.-                            )
                                        )
 THE M/Y GALACTICA STAR, et al.         )
                                        )
       Defendants In Rem                )
 ______________________________________ )

                 UNITED STATES’ STATUS REPORT ON STAYED CASE

       On March 9, 2018, Plaintiff United States of America (“the government”) filed a Motion

for Partial Stay Under 18 U.S.C. § 981(g)(1) (“the Motion”) (ECF No. 94). On May 7, 2018, this

Court entered a partial stay of this case and required the government to submit a status report every

180 days in order to enable the Court to monitor the status of this action (ECF No. 123).

       Contemporaneously with the filing of this status report, the government is submitting an

application to file, under seal and in camera, a more detailed declaration and status report. Any

further status reports will be premised upon the facts set out in the proposed sealed in camera filing

referenced here, and the government will be requesting leave to file future status reports under seal

and in camera.

       The government will continue to timely report to the Court as directed in the May 7, 2018,

Order, and respectfully requests that the Court’s prior order staying all proceedings continue until

vacated by the Court.




                                                  1
    Case 4:17-cv-02166 Document 147 Filed in TXSD on 11/05/18 Page 2 of 3




Dated: November 5, 2018         Respectfully Submitted,

                                DEBORAH CONNOR, CHIEF
                                MONEY LAUNDERING AND ASSET
                                 RECOVERY SECTION (MLARS)


                          By:    /s/ Michael W. Khoo
                                MARY BUTLER
                                Chief, MLARS-International Unit
                                STEPHEN CAMPBELL
                                Deputy Chief, MLARS-IU
                                MICHAEL W. KHOO
                                JOSHUA L. SOHN
                                Trial Attorneys, MLARS-IU
                                United States Department of Justice
                                1400 New York Avenue, NW
                                Bond Building, Suite 10100
                                Washington, DC 20005
                                Telephone: (202) 514-1263
                                Facsimile: (202) 616-2547
                                Email:       michael.khoo@usdoj.gov

                                Attorneys for Plaintiff
                                UNITED STATES OF AMERICA




                                          2
     Case 4:17-cv-02166 Document 147 Filed in TXSD on 11/05/18 Page 3 of 3



                               CERTIFICATE OF SERVICE
      I hereby certify that on November 5, 2018, I caused the foregoing document to be served,
via CM/ECF, to all counsel of record in this action.

                                                  By: /s/ Joshua L. Sohn
                                                          Joshua L. Sohn




                                              3
